Appeal from those parts of an order of Supreme Court, Monroe County (Cornelius, J.), entered April 12, 2002, that denied defendant’s *732motion to set aside a verdict and granted that part of plaintiffs’ cross motion for a new trial on the issue of damages for plaintiff Christine Mitchell’s future pain and suffering.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by providing that a new trial is granted on damages for future pain and suffering only unless defendant, within 20 days of service of a copy of the order of this Court with notice of entry, stipulates to increase the verdict for damages for future pain and suffering to $20,000, in which event judgment is ordered to be entered accordingly, and as modified the order is affirmed with costs to plaintiffs.
Same memorandum as in Mitchell v Fine (307 AD2d 730 [2003]). Present — Pigott, Jr., P.J., Pine, Hurlbutt, Burns and Lawton, JJ.